Name: Commission Regulation (EEC) No 1382/87 of 20 May 1987 establishing detailed rules concerning the inspection of fishing vessels
 Type: Regulation
 Subject Matter: fisheries;  European Union law;  technology and technical regulations
 Date Published: nan

 Avis juridique important|31987R1382Commission Regulation (EEC) No 1382/87 of 20 May 1987 establishing detailed rules concerning the inspection of fishing vessels Official Journal L 132 , 21/05/1987 P. 0011 - 0013 Finnish special edition: Chapter 4 Volume 3 P. 0005 Swedish special edition: Chapter 4 Volume 3 P. 0005 *****COMMISSION REGULATION (EEC) No 1382/87 of 20 May 1987 establishing detailed rules concerning the inspection of fishing vessels THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2057/82 of 29 June 1982 establishing certain control measures for fishing activities (1), as last amended by Regulation (EEC) No 4027/86 (2), and in particular Article 13 thereof, Whereas Article 4 of Regulation (EEC) No 2057/82 provides for the adoption of detailed rules for the inspection of fishing vessels; Whereas it is necessary to define the vessels and their activities subject to inspection; Whereas inspection vessels should display appropriate identification; Whereas the duties of a vessel being inspected should be defined; Whereas the duties of coastal states in respect of certain infringements should be defined; Whereas the coordination of control activities will be facilitated by suggestions made by the Commission; Whereas, under Article 14 of Regulation (EEC) No 2057/82, Member States may take national control measures which go beyond Community requirements, provided that they comply with Community law and are in conformity with the common fisheries policy; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fishery Resources, HAS ADOPTED THIS REGULATION: Article 1 1. Inspection by the competent authorities of the Member States shall be carried out at sea and in port with respect to the following vessels: - Vessels equipped for fishing activity, whether the equipment is permanently attached to the vessel or not; - Vessels receiving fish or fishery products for processing, transport or storage. 2. For the purposes of this Regulation the term fish includes all fish, crustaceans and molluscs. Article 2 Any vessel engaged in inspection shall fly or so as to be clearly visible, a pennant or symbol as shown in Annex I. Article 3 1. The skipper of a vessel to be inspected may be required by a representative of the competent authority of a Member State to stop, manoeuvre or carry out other actions in order to facilitate boarding. 2. The provisions of Annex II shall apply to vessels safe and convenient access to which requires a climb of 1,5 metres or more. 3. The skipper of the inspected vessel shall on request make the vessel's communications equipment and operator available for messages to be sent and/or received for the purposes of the inspection. Article 4 When in a Member State an alleged infringement relating to a vessel of another Member State has been discovered, the former Member State shall inform the competent authority of the flag State of this fact and also of any administrative or legal action taken as a result. Article 5 The Commission may make suggestions to the Member States as to the coordination of their control activities in accordance with Article 1 (3) of Regulation (EEC) No 2057/82. Article 6 This Regulation shall enter into force on 1 October 1987. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 20 May 1987. For the Commission AntÃ ³nio CARDOSO E CUNHA Member of the Commission (1) OJ No L 220, 29. 7. 1982, p. 1. (2) OJ No L 376, 31. 12. 1986, p. 4. ANNEX I INSPECTION PENNANT OR SYMBOL BLUE YELLOW YELLOW BLUE ANNEX II CONSTRUCTION AND USE OF BOARDING LADDERS 1. A boarding ladder shall be provided which shall be efficient for the purpose of enabling inspectors to embark and disembark safely at sea. The boarding ladder shall be kept clean and in good order. 2. The ladder shall be positioned and secured so that: (a) it is clear of any possible discharges from the vessel; (b) it is clear of the finer lines and as far as practicable in the midlength of the vessel; (c) each step rests firmly against the vessel's side. 3. The steps of the boarding ladder shall: (a) be of hardwood or other material of equivalent properties, made in one piece free of knots; the four lowest steps may be made of rubber of sufficient strength and stiffness, or of other suitable material of equivalent characteristics; (b) have an efficient non-slip surface; (c) be not less than 480 mm long, 115 mm wide, and 23 mm in thickness, excluding any non-slip device or grooving; (d) be equally spaced not less than 300 mm or more than 380 mm apart; (e) be secured in such a manner that they will remain horizontal. 4. - No boarding ladder shall have more than two replacement steps which are secured in position by a method different from that used in the original construction of the ladder and any steps so secured shall be replaced, as soon as reasonably practicable, by steps secured in position by the method used in the original construction of the ladder. - When any replacement step is secured to the side ropes of the boarding ladder by means of grooves in the side of the step, such grooves shall be in the longer sides of the steps. 5. The side ropes of the ladder shall consist of two uncovered manila or equivalent ropes not less than 60 mm in circumference on each side; each rope shall be left uncovered by any other material and be continuous with no joints below the top step; two main ropes, properly secured to the vessel and not less than 65 mm in circumference, and a safety line shall be kept at hand ready for use if required. 6. Battens made of hardwood, or other material of equivalent properties, in one piece, free of knots and between 1,8 and 2 m long, shall be provided at such intervals as will prevent the boarding ladder form twisting. The lowest batten shall be on the fifth step from the bottom of the ladder and the interval between any batten and the next shall not exceed nine steps. 7. Means shall be provided to ensure safe and convenient passage for inspectors embarking on or disembarking from the vessel between the head of the boarding ladder or of any accomodation ladder or other appliance provided. Where such passage is by means of a gateway in the rails or bulwark, adequate handholds shall be provided. Where such passage is by means of a bulwark ladder, such ladder shall be securely attached to the bulwark rail or platform and two handhold stanchions shall be fitted at the point of boarding or leaving the vessel not less than 0,70 m or more than 0,80 m apart. Each stanchion shall be rigidly secured to the vessel's structure at or near its base and also at a higher point, shall be not less than 40 mm in diameter, and shall extend not less than 1,20 m above the top of the bulwark. 8. Lighting shall be provided at night so that both the boarding ladder overside and also the position where the inspector boards the vessel shall be adequately lit. A lifebuoy equipped with a self-igniting light shall be kept at hand ready for use. A heaving line shall be kept at hand ready for use if required. 9. Means shall be provided to enable the boarding ladder to be used on either side of the vessel. The inspector in charge may indicate which side he would like the boarding ladder to be positioned. 10. The rigging of the ladder and the embarkation and disembarkation of an inspector shall be supervised by a responsible officer of the vessel. 11. Where on any vessel constructional features such as rubbing bands would prevent the implementation of any of these provisions, special arrangements shall be made to ensure that inspectors are able to embark and disembark safely.